Citation Nr: 1801523	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  14-14 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from January 1972 to January 1992.  

This matter came before the Board of Veterans' Appeals (Board) from a July 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

A hearing before the undersigned Veterans Law Judge was held at the RO in November 2016.  The hearing transcript has been associated with the claims file.


FINDING OF FACT

Bilateral pes planus permanently increased in severity during or as a result of service and the increase was not due to natural progression.   


CONCLUSION OF LAW

The criteria for service connection for bilateral pes planus have been met.  38 U.S.C. §§ 1110, 1111, 1131, 1137, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1110, 1131, 1137; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  
 
Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 U.S.C. §§ 1111, 1137; 38 C.F.R. § 3.304(b).  The evidence of record indicates that the Veteran was found to have pes planus on the entrance examination.  Consequently, the presumption of soundness does not apply to his feet.

If a preexisting disorder is noted upon entry into service, and the claimant brings a claim for service connection on the basis of aggravation under section 1153, the burden falls on the claimant to establish aggravation of the preexisting disorder.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306(a).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. §§ 3.304, 3.306.

The burdens and evidentiary standard to determine whether conditions noted at entrance into service were aggravated by service are different from the burdens and evidentiary standard to determine whether conditions not noted at entrance into service were aggravated.  If a preexisting condition noted at entrance into service is not shown to have as likely as not increased in severity during service, the analysis stops.  Only if such condition is shown by an "as likely as not" standard to have increased in severity during service does the analysis continue.  In such cases, the increase is presumed to have been due to service unless there is clear and unmistakable evidence that the increase during service was not beyond the natural progression of the condition.  See 38 C.F.R. § 3.306. 

The October 1971 entrance examination record reveals a negative history of foot trouble and a clinical finding of pes planus.  A January 1980 examination record reveals a negative history of foot trouble and normal clinical findings for the feet, and a November 1985 examination record reveals normal clinical findings for the feet.  February 1986 treatment records reveal findings including fallen arches and diagnoses including plantar fasciitis and questionable metatarsalgia secondary to fallen arches.  The October 1991 separation examination record reveals the Veteran's history of asymptomatic flat feet since childhood and good results with arch supports.  The record indicates that there was "no condition, no sequelae."  

A December 2002 VA treatment record notes pes planus.  

A May 2010 VA examination record reveals the determination that the Veteran's pes planus was not increased beyond natural progression during service.  The examiner noted that the Veteran worked in the same capacity as the service duties for 18 years after separation.   

An April 2014 VA treatment record indicates that the Veteran had mild pes planus on X-ray imaging.  A May 2016 VA treatment record indicates that imaging showed stable pes planus.

In a November 2016 statement from the Veteran's spouse, who is also a Registered Nurse (RN), she noted that she has been married to the Veteran for 17 years and she recalled while the Veteran was in service he frequently sought the services of a podiatrist due to the discomfort he experienced in his feet.  She also noted that his discomfort has become worse since service.  

A November 2016 private medical record reports the opinion that the pes planus was likely present during service and exacerbated by service-related work.  The opinion adds that the pes planus was "exacerbated by professional attire and extended periods of time on [the Veteran's] feet."

After review of the evidence, the Board finds service connection is warranted for bilateral pes planus.  The record suggests that the pes planus was asymptomatic at entrance and potentially became symptomatic in February 1986, when the Veteran was assessed with questionable metatarsalgia secondary to pes planus.  The record includes a statement from the Veteran's spouse, also a RN, and a November 2016 private medical opinion from a competent medical professional that the pes planus was exacerbated by service.  These opinions are consistent with the Veteran's competent lay histories regarding the pes planus.  Resolving doubt in favor of the Veteran, the Board finds service connection is warranted.   



ORDER

Service connection for pes planus is granted.  




____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


